 

Exhibit 10.6

CLEARWATER PAPER CORPORATION

PERFORMANCE SHARE AGREEMENT

2008 STOCK INCENTIVE PLAN

THIS PERFORMANCE SHARE AGREEMENT (this “Agreement”) is made and entered into on
the Grant Date specified in the attached Addendum to this Agreement by and
between CLEARWATER PAPER CORPORATION, a Delaware corporation (the
“Corporation”), and the Employee named in the Addendum (the “Employee”).

W I T N E S S E T H:

WHEREAS, the Corporation maintains the Clearwater Paper Corporation 2008 Stock
Incentive Plan (the “Plan”), which is incorporated into and forms a part of this
Agreement, and the Employee has been selected to receive a contingent grant of
Performance Shares under Section 11 of the Plan;

NOW, THEREFORE, for valuable consideration, the parties agree as follows:

1. Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms used in this Agreement shall have the meanings set forth in
this Section 1. Capitalized terms not defined in this Agreement shall have the
same definitions as in the Plan.

(a) “Addendum” means the attached Addendum.

(b) “Disability” means the condition of the Employee who is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or which
has lasted or can be expected to last for a continuous period of at least 12
months.

(c) “Grant Date” means the effective date of the Award of the Performance Shares
to the Employee, as specified in the Addendum.

(d) “Retirement Plan” means the Clearwater Paper Salaried Retirement Plan.

2. Award. Subject to the terms of this Agreement and the Addendum, the Employee
is hereby awarded a target contingent grant of Performance Shares in the number
set forth in the attached Addendum (the “Award”). The number of Shares actually
payable to the Employee is contingent on the performance achieved as specified
in the Addendum. This Award has been granted pursuant to the Plan and is subject
to all the terms and provisions thereof, a copy of which is attached and the
terms and conditions of which are incorporated by reference into this Agreement.



--------------------------------------------------------------------------------

3. Performance Measure. The Performance Measure is a comparison of the
percentile ranking of the Corporation’s total stockholder return (stock price
appreciation plus dividends as calculated pursuant to Section 5 below) as
compared to the total stockholder return performance of a selected peer group of
companies as specified in the Performance Schedule contained in the Addendum.

4. Performance Period. The Performance Period is the period specified in the
Addendum and represents the period during which the total stockholder return for
the Corporation and the selected peer group of companies is measured.

5. Calculation of Total Stockholder Return. Total stockholder return for a Share
and for the stock of a member of the peer group shall be expressed as a
percentage and calculated by:

 

  (i) subtracting (a) the beginning average stock price for one share of stock
(determined by calculating the average closing stock price during the forty
trading days preceding the beginning of the Performance Period) from (b) the
ending average stock price for such share of stock (determined by calculating
the average closing stock price during the final forty trading days of the
Performance Period, after taking into account the effect of any of the events
described in Section 12 of the Plan occurring with respect to the Corporation or
any member of the peer group); and

 

  (ii) adding to the difference determined under subparagraph (i) above all cash
dividends actually paid on such share of stock during the Performance Period;
and

 

  (iii) dividing the sum determined by subparagraphs (i) and (ii) above by the
beginning average stock price determined pursuant to clause (a) of subparagraph
(i) above.

6. Dividend Equivalents. During the Performance Period, dividend equivalents
shall be converted into additional Performance Shares based on the closing price
of the Corporation’s Common Stock on the New York Stock Exchange on the dividend
payment date. Such additional Performance Shares shall vest or be forfeited in
the same manner as the underlying Performance Shares to which they relate.

7. Settlement of Awards. Pursuant to Section 5 above, the Corporation shall
deliver to the Employee one Share for each earned Performance Share (and, as
applicable, for the accrued dividend equivalents) as determined in accordance
with the provisions set forth in the Addendum. Any earned Performance Shares
payable to the Employee (including Shares payable pursuant to Section 6 above)
shall be paid solely in Shares. Any fractional Share will be rounded to the
closest whole Share.

8. Time of Payment. Except as otherwise provided in this Agreement, the Shares
issuable for the earned Performance Shares (and any accrued dividend
equivalents) shall be delivered to the Employee (or, in the case of the
Employee’s death before delivery, to the Employee’s beneficiary or
representative) as soon as practicable after the end of the Performance Period
as set forth in the Addendum, but in no event later than 60 days following the
end of the Performance Period.



--------------------------------------------------------------------------------

9. Committee Discretion to Reduce Award. Notwithstanding any provision in this
Agreement to the contrary, the Committee retains the right, at its sole and
absolute discretion, to reduce or eliminate any Award that may become payable
hereunder if the Committee determines that any one or more of the following
conditions have occurred:

 

  (a) The stockholder return to the Corporation’s stockholders has been
insufficient;

 

  (b) The stockholder return to the Corporation’s stockholders has been
negative;

 

  (c) The financial performance of the Corporation has been inadequate; or

 

  (d) The operational performance of the Corporation has been inadequate.

In addition, the Committee may reduce or eliminate the Award granted hereby
based on the Employee’s individual performance.

10. Retirement, Disability, or Death During the Performance Period. If the
Employee’s Service terminates during the Performance Period because of the
Employee’s early or normal retirement and commencement of benefit payments under
the Retirement Plan, or his or her Disability or death, the Employee (or, in the
case of the Employee’s death, the Employee’s beneficiary or representative)
shall be entitled to a prorated number of the Performance Shares granted. The
prorated number of Performance Shares earned is determined at the end of the
Performance Period based on the ratio of the number of completed calendar months
the Employee is employed during the Performance Period to the total number of
months in the Performance Period.

11. Termination of Service During the Performance Period. If the Employee’s
Service terminates during the Performance Period for any reason other than as
described in Section 10, the entire Award granted under this Agreement shall be
automatically terminated as of the date of such termination of Service.

12. Change of Control. Upon a Change of Control, the target award will be deemed
payable and dividend equivalents will be calculated on the target award. The
number of Shares payable will be determined by multiplying the target award plus
dividend equivalents by a fraction, the numerator of which is the number of
complete months that have elapsed during the Performance Period to the date of
the Change of Control, and the denominator of which is the number of whole
months in the entire Performance Period.

13. Available Shares. The Corporation agrees that it will at all times during
the term of this Agreement reserve and keep available sufficient authorized but
unissued or reacquired Shares to satisfy the requirements of this Agreement.

14. Applicable Taxes. In the event the Corporation determines that it is
required to withhold state or federal income taxes, social security taxes or any
other applicable taxes as a result of the payment of the Shares, the Corporation
will satisfy such withholding requirements by withholding of Shares otherwise
payable upon the settlement of the Award, which Shares will have a Fair Market
Value (determined as of the date when taxes would otherwise be withheld in cash)
not in excess of the legally required minimum amount of tax withholding.



--------------------------------------------------------------------------------

15. Relationship to Other Benefits. Performance Shares shall not be taken into
account in determining any benefits under any pension, savings, disability,
severance, group insurance or any other pay-related plan of the Corporation or
its Subsidiaries or Affiliates.

16. Required Deferral. In the event the Award would cause the Employee to
qualify as a “covered employee” pursuant to Section 162(m) of the Code, that
portion of the Award that would exceed the amount deductible by the Corporation
under Section 162(m) of the Code shall be automatically deferred until the
Employee’s compensation is no longer subject to Section 162(m) of the Code. Any
portion of the Award so deferred shall be converted to Restricted Stock Units
and dividend equivalents shall accrue on the Restricted Stock Units and be paid
out as additional shares after the Employee’s compensation is no longer subject
to Section 162(m) of the Code. Any deferral of the Award is intended to comply
with Section 409A of the Code.

17. Stockholder Rights. Neither the Employee nor the Employee’s beneficiary or
representative shall have any rights as a stockholder with respect to any Shares
subject to this Agreement until such Shares shall have been issued to the
Employee or the Employee’s beneficiary or representative.

18. Transfers, Assignments, Pledges. Except as otherwise provided in this
Agreement, the rights and privileges conferred by this Agreement shall not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and shall not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of the Award, or of any right or privilege
conferred by this Agreement, contrary to the provisions of this Section 18, or
upon any attempted sale under any execution, attachment or similar process upon
the rights and privileges conferred by this Agreement, the Award and the rights
and privileges conferred by this Agreement shall immediately become null and
void. However, this Section 18 shall not preclude: (i) an Employee from
designating a beneficiary to succeed, after the Employee’s death, to any rights
of the Employee or benefits distributable to the Employee under this Agreement
not distributed at the time of the Employee’s death; or (ii) a transfer of any
Award hereunder by will or the laws of descent or distribution. In that regard,
any such rights shall be exercisable by the Employee’s beneficiary, and such
benefits shall be distributed to the beneficiary, in accordance with the
provisions of this Agreement and the Plan. The beneficiary shall be the named
beneficiary or beneficiaries designated by the Employee in writing filed with
the Corporation in such form and at such time as the Corporation shall require.
If a deceased Employee has not designated a beneficiary, or if the designated
beneficiary does not survive the Employee, any benefits distributable to the
Employee shall be distributed to the legal representative of the estate of the
Employee. If a deceased Employee has designated a beneficiary and the designated
beneficiary survives the Employee but dies before the complete distribution of
benefits to the designated beneficiary under this Agreement, then any benefits
distributable to the designated beneficiary shall be distributed to the legal
representative of the estate of the designated beneficiary.

19. No Employment Rights. Nothing in this Agreement shall be construed as giving
the Employee the right to be retained as an employee or as impairing the rights
of the Corporation or a Subsidiary or an Affiliate to terminate his or her
employment at any time, with or without cause.



--------------------------------------------------------------------------------

20. Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of this Agreement by the Committee and
any decision made by it with respect to this Agreement is final and binding.

21. Interpretation/Applicable Law. This Agreement shall be interpreted and
construed in a manner consistent with the terms of the Plan and in accordance
with the laws of the State of Delaware (without regard to choice of law
principles). If there is any discrepancy between the terms and conditions of
this Agreement and the terms and conditions of the Plan, the terms and
conditions of the Plan shall control.

22. Term of the Agreement. The term of this Agreement shall end upon the earlier
of (i) the delivery of all of the Shares or other consideration to be issued in
exchange for Performance Shares (and accrued dividend equivalents) or (ii) upon
the termination of the Employee’s Service for any reason other than retirement
under the Retirement Plan, or the Employee’s Disability or death.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has or has caused this Agreement to be executed
as of the respective date set forth below.

 

CORPORATION:

Clearwater Paper Corporation,

a Delaware corporation

By:     Name:     Title:     Date:     EMPLOYEE:   [Name of Employee] Date:    



--------------------------------------------------------------------------------

ADDENDUM TO PERFORMANCE SHARE and

RESTRICTED STOCK UNIT AGREEMENTS

CLEARWATER PAPER CORPORATE STOCK INCENTIVE PLAN

Name of Employee:

 

1. Date of Grant:                     

 

2. Target Grant of Performance Shares:                     

 

3. Target Grant of Restricted Stock Units:                     

 

4. Performance Period:                             

 

5. Performance Measure: The performance measure is a comparison of the
percentile ranking of Clearwater Paper Corporation’s total shareholder return
(TSR), which includes stock price appreciation plus dividends paid during the
performance period, to the TSR performance of selected peer group of forest
products industry companies listed on Exhibit 1 hereto.

 

6. Performance Schedule: The performance schedule displayed on the back side of
Exhibit 1 shows the percentage of the target grant that will be awarded at the
end of the performance period depending upon the actual TSR percentile ranking
achieved by Clearwater during the performance period.

The RSU award, along with all additional shares attributable to dividend
equivalents shall vest on                     .

The documents entitled Performance Share and Restricted Stock Unit Agreements –
Clearwater Paper Corporation 2008 Stock Incentive Plan are incorporated by this
reference into this addendum and the terms of the Performance Share and
Restricted Stock Unit Agreements shall be controlling in the event of any
discrepancy.

IN WITNESS WHEREOF, the Corporation has caused this Addendum to the Performance
Share and Restricted Stock Unit Agreements to be executed on its behalf by its
duly authorized representative, and the Employee has executed the same on the
date indicated below.

 

    CLEARWATER PAPER CORPORATION Date:                          By  

 

      Vice President, Human Resources Date:                          By  

 

      Employee



--------------------------------------------------------------------------------

Exhibit 1

Total Shareholder Return

Measurement Peer Group



--------------------------------------------------------------------------------

Performance Schedule

The “Performance Schedule” is a schedule selected by the Committee at the
beginning of the Performance Period. The Performance Schedule may be related to
absolute or relative Performance Measures or a combination of measures. The
schedule displays the performance categories and targets.

In         , the Performance Schedule shall consist of a multiplier that varies
based on the Corporation’s rank against its peers for the Performance Period
using the Performance Measure in Subsection F above. In         , it shall be as
follows:

 

Rank Against Peers

   Multiplier  

         percentile or above

            % 

         percentile

            % 

         percentile

            % 

Below          percentile

   0 % 

For performance that is intermediate between percentiles listed in the table,
the multiplier shall be determined by interpolation. The resulting multiplier
shall be applied to the portion of each individual’s LTIP Award that consists of
Performance Shares to determine the ultimate number of Shares payable under that
portion of the LTIP Award at the end of the Performance Period.